                                     IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF KANSAS


         MICHELLE TURNER,                                         )
                                                                  )
                        Plaintiff,                                )
                                                                  )
         vs.                                                      )     Case No. 6:19-cv-1037-JPO
                                                                  )
         CASEY’S RETAIL COMPANY,                                  )
                                                                  )
                        Defendant.                                )
                                                                  )

                                         AGREED PROTECTIVE ORDER

                WHEREAS, Plaintiff, Michelle Turner, (hereinafter “Plaintiff”) has agreed to enter into a

         Confidentiality Agreement to maintain the confidentiality of information, documents, and

         materials, in Casey’s manuals, designated by Casey’s Retail Company (“Casey’s”) as

         “CONFIDENTIAL”, which may constitute trade secrets or other confidential proprietary research,

         development, financial or commercial information within the meaning of Fed.R.Civ.P.

         26(c)(1)(G);

                WHEREAS, Casey’s wishes to facilitate discovery, ensure appropriate protection for any

         such confidential information, and ensure that production of any such documents and things shall

         be used only for the purposes of this case and shall not be disclosed or used in any other way; and

                WHEREAS, the parties have agreed to jointly move this Court, pursuant to Fed.R.Civ.P.

         26(c)(1)(G), for entry of this Protective Order, and the Court having found that, in light of the

         confidential or trade-secret nature of the sensitive information that may be sought by Plaintiff

         and/or produced in discovery by Casey’s, good cause exists for the entry of the following

         Protective Order.

                The Court finds that the Protective Order is narrowly tailored to reflect the specific




101705206.v1
         confidential information requested in discovery and that good cause has been shown for entry of a

         protective order pursuant to Rule 26(c)(1) of the Federal Rules of Civil Procedure, as follows:

                IT IS HEREBY ORDERED THAT:

                1.      Confidential documents, information, testimony, and/or other materials designated

         by Casey’s in Casey’s manuals as “CONFIDENTIAL” pursuant to the Confidentiality Agreement

         and this Order, shall be maintained in confidence by Plaintiff, shall be used solely for purposes of

         this action, and shall be disclosed only in the manner as provided herein.

                2.      All CONFIDENTIAL designations by Casey’s and its counsel shall be made in

         good faith and made at the time of disclosure, production, or tender or at such other time as

         permitted by this Order, provided that the inadvertent failure to so designate does not constitute a

         waiver of such claim, and Casey’s and its counsel may so designate materials as CONFIDENTIAL

         after such inadvertent failure, subject to the protections of this Order.

                3.      Portions of testimony may also be designated as CONFIDENTIAL by Casey’s and

         its counsel either at the time any such testimony is taken or in writing within twenty days after the

         transcript of the testimony has been received. The court reporter for any such testimony shall be

         informed of this Order by the party and the court reporter shall comply with and be bound by this

         Order. In the event Casey’s designates portions or all of that testimony as CONFIDENTIAL, the

         court reporter shall so designate on the face of the transcript that all or portions of the transcript

         have been designated as CONFIDENTIAL pursuant to the terms of this Order.                       Such

         CONFIDENTIAL transcripts of deposition testimony shall be treated the same and afforded the

         same protections as other CONFIDENTIAL materials under this Order.

                4.      If a party seeks to file any documents, information, testimony, and/or other

         materials (collectively “Materials”) containing CONFIDENTIAL information subject to




                                                           2
101705206.v1
         protection under the Order, that party must take appropriate action to ensure that the document

         receives proper protection from public disclosure, such as: (a) filing a redacted document with the

         consent of a party who designated the document as confidential; or (b) seeking permission to file

         the document under seal by filing a Motion for Leave to file under seal in accordance with

         D.Kan.R. 5.4.6. Nothing in this Order will be construed as a prior directive to allow any document

         to be filed under seal. The mere designation of information as CONFIDENTIAL pursuant to this

         Order is inefficient to satisfy the Court’s requirements for filing under seal in light of the public’s

         qualified right of access to court dockets. The parties understand that the requested documents

         may be filed under seal only with the permission of the Court after proper motion. If the motion

         is granted and the requesting party permitted to file the requested to file the requested documents

         under seal, only counsel of record and unrepresented parties will have access to the sealed

         documents. Pro Hac Vice attorneys must obtained sealed documents from local counsel.

                5.      CONFIDENTIAL materials designated by Casey’s or its counsel shall be

         maintained in accordance with this Order and shall not be disclosed to anyone except as provided

         herein. Except as provided in this Order, CONFIDENTIAL materials and the contents thereof

         may be disclosed only to the following individuals under the following conditions:

                        A.      Plaintiff, her counsel, and their employees;

                        B.      Any expert or consultant engaged by Plaintiff for the purpose of assisting

                                in the preparation of litigation, after the expert or consultant signs an

                                undertaking in the form of Exhibit A-1 to this Order;

                        C.      The Court, juries and court personnel, court reporters, and court staff;

                        D.      Any person who, based on evidence, is reasonably believed to have had

                                access to or knowledge of the document or information before Plaintiff’s




                                                           3
101705206.v1
                                Petition was filed; and

                        E.      Any other person, entity, or firm, with the prior written consent of Casey’s.

                6.      No outside consultant or expert of Plaintiff shall have access to materials designated

         CONFIDENTIAL unless he or she shall have read a copy of this Order, shall have executed an

         affidavit in the form appended hereto as Exhibit A-1 stating that he or she has read this Order and

         has agreed to be bound thereto. Counsel for Plaintiff making disclosure of CONFIDENTIAL

         materials shall maintain a file of the affidavits signed by such persons for the purpose of ensuring

         compliance with this Order.

                7.      Persons who have been granted access by Plaintiff, her counsel, consultant, or

         expert to the CONFIDENTIAL materials shall not make use of such material for any purpose other

         than the litigation of this action or disclose the contents of such material to any other person or

         entity, except as permitted by this Order.

                8.      In the event Plaintiff should conclude that for purposes of this action, she needs to

         disclose CONFIDENTIAL materials designated by Casey’s or its counsel to an individual or entity

         not enumerated in paragraph five (5) of this Order, she may request Casey’s counsel grant

         permission to do so for specified documents or information. To be effective, such consent must

         be granted in writing and must be specific as to the CONFIDENTIAL materials. Permission

         granted under this section obviates a necessity of requesting permission of the Court to disclose

         the CONFIDENTIAL materials.

                9.      In the event any person subject of this Order, including but not limited to Plaintiff,

         her counsel, consultant or expert, receives a subpoena issued in another lawsuit for materials

         designated CONFIDENTIAL by Casey’s pursuant to this Order, that person shall give prompt

         notice within five (5) days to counsel for Casey’s sufficient to allow the filing of a motion to quash




                                                           4
101705206.v1
         or the taking of other lawful action to prevent disclosure.

                10.     Nothing in this Order will be construed to affect the use of any document, material,

         or information at any trial or hearing. A party that intends to present or anticipates that another

         party may present Confidential Information at a hearing or trial must bring that issue to the

         attention of the court and the other parties without disclosing the Confidential Information. The

         court may thereafter make such orders as are necessary to govern the use of such documents or

         information at the hearing or trial.

                11.     Pursuant to the Confidentiality Agreement, Plaintiff and her attorneys have agreed

         to return or destroy all CONFIDENTIAL materials designated by Casey’s or its counsel within 45

         days after the final adjudication or settlement of all claims in this case, subject to the following:

         All copies of documents (including electronic copies) and all information and notes derived from

         or relating to CONFIDENTIAL materials subject to this Order shall also be destroyed, with the

         exception of attorney work product notes, which must be excised from the CONFIDENTIAL

         materials themselves. Further, Plaintiff and her attorneys have agreed to instruct those persons

         who they granted access to CONDFIDENTIAL materials to return or destroy said

         CONFIDENTIAL materials (including electronic copies) at the conclusion of this litigation.

         CONFIDENTIAL materials retained by Plaintiff’s counsel shall be destroyed in accordance with

         such counsel’s regular business practices for destruction of client files unless a hold-order, known

         to counsel retaining such confidential materials, from another court reasonably requires a longer

         retention period.

                12.     Nothing in this Order shall be construed to limit Casey’s in its use of

         CONFIDENTIAL materials or from disclosing the same. Nothing in this Order shall be construed

         as affecting Casey’s regular business practices for destruction of documents or Casey’s retention




                                                          5
101705206.v1
         obligations under applicable insurance regulations, any evidentiary hold orders in connection with

         other litigation, and statutory requirements such as applicable statutes of limitations. Nothing in

         this Order shall be construed against Casey’s in a way that prohibits, restricts, or requires Casey’s

         to obtain an authorization for the retention, use, or disclosure of nonpublic confidential materials

         and records as authorized or as reasonably required by federal or state law or regulation, or court

         order, rule, including, but not limited to, in a market conduct review, to Medicare authorities if

         reporting is applicable, to a third-party for analysis of records in anti-fraud efforts (using non-

         fraudulent data to benchmark), in reporting for rate-making or otherwise, and in paperless

         electronic claim systems for permissible insurance functions.

                13. Nothing in this Order shall affect the right of any party to seek additional protections

         against the disclosure of any other documents or materials or protections for additional categories

         of documents not subject to this Order.

                14.     The designation of any material as CONFIDENTIAL is subject to challenge by any

         party. Before filing any motion or objection to a CONFIDENTIAL designation, though, the

         objecting party must meet and confer in good faith to resolve the objection formally without

         judicial intervention. A party that elects to challenge a confidentiality designation may file a

         motion that identifies the challenged materials and sets forth in detail the basis for the challenge,

         the parties are strongly encouraged to consider arranging a telephone conference with the

         undersigned Magistrate Judge before filing such a motion, but such a conference is not mandatory.

         The burden of proving the necessity of a confidentiality designation remains with the party

         asserting confidentiality. Until the Court rules on the challenge, all parties must continue to treat

         the materials as CONFIDENTIAL under the terms of this Order.

                15.     After the conclusion of the litigation, the provisions of this Order shall continue to




                                                           6
101705206.v1
         be binding. Even after the final disposition of this case, a party or any other person with standing

         concerning the subject matter may file a motion to seek leave to reopen the case for the limited

         purpose of enforcing or modifying the provisions of this Order.

                IT IS SO ORDERED.

                DATED: May 9, 2019, at Kansas City, Kansas


                                                        s/ James P. O’Hara
                                                       James P. O’Hara
                                                       U.S. Magistrate Judge



         WE SO MOVE and agree to abide by the terms of this Order:

         LAW OFFICE OF ROGER FINCHER


         By:   /s/ Roger D. Fincher
         Roger D. Fincher     KS 16090
         1263 SW Topeka Boulevard
         Topeka, KS 66612
         Telephone: (785) 430-5770
         roger@fincherlawoffice.com
         debbie@fincherlawoffice.com
         ATTORNEYS FOR PLAINTIFF



         WALLACE SAUNDERS


         By:    Schalie A. Johnson
         Schalie A. Johnson KS 22762
         10111 West 87th Street
         Overland Park, KS 66212
         Telephone: (913) 888-1000
         Facsimile: (913) 888-1065
         sjohnson@wallacesaunders.com
         ATTORNEYS FOR DEFENDANT




                                                          7
101705206.v1
                                     IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF KANSAS


         MICHELLE TURNER,                                           )
                                                                    )
                        Plaintiff,                                  )
                                                                    )
         vs.                                                        )     Case No. 6:19-cv-01037-JWB-JPO
                                                                    )
         CASEY’S RETAIL COMPANY,                                    )
                                                                    )
                        Defendant.                                  )
                                                                    )

               CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER AFFIDAVIT

                I [we], _____________________________________________________, hereby certify

         that on ______________________, _______, I [we] read the Confidentiality Agreement entered

         into by Plaintiff[s], by and though [her / his / their / its] counsel, and the Protective Order entered

         by the Court in the above-captioned action. I [we] further certify that I [we] understand and agree

         to abide by the contents of the above aforementioned documents, so long as they remain in effect,

         by not disclosing designated CONFIDENTIAL materials to anyone except as required by lawful

         judicial process and except as permitted.



                                                                ________________________________
                                                                [Name[s]]


                Subscribed and Sworn to before me this_____ day of ____________, ______.



                                                     EXHIBIT A-1




                                                           8
101705206.v1
